           Case 1:19-cv-00782-DAD-SAB Document 28 Filed 06/02/20 Page 1 of 2



1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   KAREEM J. HOWELL,                                )   Case No.: 1:19-cv-00782-DAD-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER GRANTING DEFENDANTS’ MOTION
13            v.                                          TO MODIFY THE DISCOVERY AND
                                                      )   SCHEDULING ORDER
14                                                    )
     K. CRUZ, et al.,
                                                      )   [ECF No. 27]
15                                                    )
                     Defendants.                      )
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Kareem Howell is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20            Currently before the Court is Defendants’ motion to modify the discovery and scheduling
21   order, filed on June 2, 2020.
22            Good cause having been presented, it is HEREBY ORDERED that the March 4, 2020
23   discovery and scheduling order is modified as follows:
24            1. The deadline to file an exhaustion motion is September 2, 2020;
25            2. The deadline to amend the pleadings is December 3, 2020;
26   ///

27   ///

28   ///

                                                          1
       Case 1:19-cv-00782-DAD-SAB Document 28 Filed 06/02/20 Page 2 of 2



1             3. The discovery deadline is February 2, 2021;

2             4. The dispositive motion deadline is April 12, 2021; and

3             5. All other provisions of the Court’s March 4, 2020 order remain in full effect.

4
5    IT IS SO ORDERED.

6    Dated:     June 2, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
